   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 1 of 15 PageID #:367




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ARMANDO ROMERO-GUTIERREZ,                          )
                                                   )
               Petitioner,                         )      No. 1:19-CV-05195
                                                   )
      v.                                           )
                                                   )      Judge Edmond E. Chang
SONJA NICKLAUS, Warden,                            )
    Dixon Correctional Center,                     )
                                                   )
               Respondent.                         )

                             MEMORANDUM OPINION AND ORDER

      Pro se petitioner Armando Romero-Gutierrez seeks a writ of habeas corpus, 28

U.S.C. § 2254,1 to set aside his convictions for predatory criminal sexual assault of a

child and aggravated criminal sexual abuse. R. 1, Habeas Petition; R. 16-1, State

Court Record, Exh. A, Direct Appeal Order, at ¶ 2.2 The petition asserts that his trial

counsel was ineffective for failing to object to the admission of certain prior incon-

sistent statements made by Romero-Gutierrez’s wife. R. 1 at 5. As explained in this

Opinion, the petition is denied because the Illinois state courts reasonably held that

he failed to show that trial counsel’s performance prejudiced him, even assuming that

the performance was defective.

                                      I. Background

      When considering habeas petitions, federal courts must presume that the fac-

tual findings made by the last state court to decide the case on the merits are correct,



      1This   Court has subject matter jurisdiction under 28 U.S.C. § 2241.
      2Citations  to the docket are noted as “R.,” followed by the docket entry.
                                               1
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 2 of 15 PageID #:368




unless the petitioner rebuts those findings by clear and convincing evidence. See 28

U.S.C. § 2254(e)(1); Coleman v. Hardy, 690 F.3d 811, 815 (7th Cir. 2012). Because

Romero-Gutierrez has not presented clear and convincing evidence to rebut this pre-

sumption, this Court adopts the facts set forth by the Illinois Appellate Court on di-

rect review.

                                        A. Facts

      Romero-Gutierrez was charged with five counts of predatory criminal sexual

assault of a child, 720 ILCS 5/11-1.40(a)(1), and 20 counts of aggravated criminal

sexual abuse, 720 ILCS 5/11-1.60(b), (c)(1)(i). Direct Appeal Order ¶ 3. He was con-

victed by jury of two counts of predatory criminal sexual assault of a child and eight

counts of aggravated criminal sexual abuse. Id. ¶ 2. The victim was his niece, A.D.,

whom Romero-Gutierrez and his wife, Estela Martinez, would often watch after

school, along with her siblings and the Petitioner’s own children. Id. ¶ 3. A.D. was

under 13 years old at all relevant times. Id.

      The abuse was uncovered in June 2014, when A.D. and her family were at

Romero-Gutierrez’s house for a Father’s Day event. Direct Appeal Order ¶ 4. Estela

told her sister, A.D.’s mother Irma Martinez, that A.D. was upset.3 Id. When Irma

spoke with A.D., she told her mother that Romero-Gutierrez had touched her “butt.”

Id. When Irma spoke with A.D. some more the next day, A.D. cried and said that

Romero-Gutierrez had touched her over a long period of time, since before she had



      3For   the sake of clarity, because Estela Martinez and Irma Martinez share the same
last name, the Court will refer to them as “Estela” and “Irma” respectively rather than by
their last names.
                                            2
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 3 of 15 PageID #:369




gone to the hospital for cutting her legs (this was eight months prior). Id. ¶ 5. A.D.

explained that she had cut herself to feel better, because she felt that she could not

tell anyone about the abuse. Id. A.D. said that Romero-Gutierrez had touched her

chest and vagina in addition to her butt; that he had touched her under her clothes;

and that he had touched her butt with his penis. Id. ¶ 6. A.D. also reported that

Romero-Gutierrez had told her to keep the touching secret so as not to upset his wife

or A.D.’s parents. Id.

      The Children’s Advocacy Center began to investigate A.D.’s claims shortly af-

ter the Father’s Day conversation. Direct Appeal Order ¶¶ 9, 12. As they testified at

trial, investigator Pamela Ely interviewed A.D. on June 23, 2014, and investigator

Tim Martin interviewed Estela Martinez on the same date. Id. In her interview with

Ely, A.D. related a long history of abuse. Id. ¶¶ 12–20. She said that Romero-

Gutierrez began touching her when she was 9 or 10 years old, during the after-school

hours when he and Estela watched her, her siblings, and her cousins. Id. ¶ 12. While

A.D. was watching movies in her cousins’ bedroom, Romero-Gutierrez would pretend

to go to the bathroom—instead he would go into the bedroom to assault her. Id. ¶¶ 12,

16. A.D. related that he would touch her chest with his hands, over and under her

clothes; on three occasions, he attempted to put his penis in her butt and did so twice,

taking off her underwear on one of these occasions; and that he touched her vaginal

area while her clothes were on five or six times. Id. ¶ 13, 15–17. Romero-Gutierrez

told A.D. that if she told anyone what he had done, he would hurt her or her family.

Id. ¶ 17. A.D. told Ely that the abuse made A.D. angry. Id. ¶ 14.


                                           3
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 4 of 15 PageID #:370




       A.D. testified at trial. Direct Appeal Order ¶ 15. In trial testimony, she re-

peated that the abuse made her angry. Id. ¶ 20. She began cutting herself as a way

of releasing that anger. Id. As noted earlier in this Opinion, the cutting was so severe

that A.D.’s mother, Irma Martinez, needed to take her to the hospital on at least one

occasion. Id. ¶ 5.

       A.D. was examined by a physician on June 17, 2014. Direct Appeal Order ¶ 21.

The doctor found no physical evidence of sexual assault. Id.

       Romero-Gutierrez’s argument hinges on the discrepancy between Estela Mar-

tinez’s testimony at trial, and what investigator Tim Martin testified that she told

him on June 23, 2014. Martin testified that Estela recounted the following narrative:

Her sister Irma told her what Romero-Gutierrez had done to A.D. sometime in June

2014 after the Father’s Day incident. Direct Appeal Order ¶¶ 3, 10. Estela then went

to Romero-Gutierrez’s workplace and confronted him about what he had done. Id.

¶¶ 7, 10. She told him that she knew he had touched A.D.’s chest and butt. Id. In

response, Romero-Gutierrez told her that he had “done something stupid” and wanted

to ask A.D.’s parents for forgiveness. Id. ¶¶ 10–11. She told him it was not the right

time to do so. Id. ¶ 11. Estela then told Romero-Gutierrez that she wanted him out of

the house. Id. ¶ 7. Romero-Gutierrez then picked up his clothes and returned Estela’s

truck. Id. ¶ 8.

       At trial, Estela testified somewhat differently. She said only that Irma had told

her “something had happened” between Romero-Gutierrez and A.D. Direct Appeal

Order ¶ 7. She then went to his workplace to speak to him, but could not remember


                                           4
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 5 of 15 PageID #:371




their discussion. Id. Estela testified that she did not remember telling Martin that

she told Romero-Gutierrez that she knew what he had done to A.D., nor that she told

Martin that Romero-Gutierrez had told her that he had done something stupid. Id.

She did affirm that she told Romero-Gutierrez to get out of the house. Id. Estela fur-

ther testified that she did not remember telling Martin that Romero-Gutierrez told

her he wanted to ask forgiveness from Irma and her husband. Id. ¶ 8.

      After Estela kicked him out of the house, Romero-Gutierrez went to his

brother’s house in Milwaukee. Direct Appeal Order ¶ 8. Before leaving for Milwau-

kee, Romero-Gutierrez quit his job abruptly without informing his supervisor or even

picking up his final paycheck. Id. ¶ 42.

      For his part, Romero-Gutierrez testified at trial that he did not abuse A.D.,

that he had not told Estela that he had done something stupid, and that he had not

told Estela that he wanted to apologize to Irma and her husband. Direct Appeal Order

¶ 22. He testified that he left abruptly for Milwaukee only because he had no other

place to live after Estela kicked him out. Id.

      Romero-Gutierrez was then arrested in Milwaukee and charged, prosecuted,

and convicted in Kane County, Illinois. Direct Appeal Order ¶¶ 2–3. At the trial, Mar-

tin’s testimony about his interview with Estela was introduced not only for impeach-

ment purposes (given the inconsistency between Martin’s version of the interview and

Estela’s testimony at trial), but also as substantive evidence. Id. ¶ 23. Romero-

Gutierrez’s attorney did not object—rather, trial counsel even agreed to this




                                           5
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 6 of 15 PageID #:372




substantive consideration during the jury instructions conference. Id. ¶ 11. The jury

was allowed to review a transcript of Martin’s testimony during its deliberations. Id.

¶ 23.

                               B. Procedural History

        Romero-Gutierrez appealed the convictions and requested a new trial, arguing

that his trial counsel was ineffective for failing to object to the admission of Estela

Martinez’s prior inconsistent statements as substantive evidence. R. 16-2, State

Court Record, Exh. B, Appellant’s Br., at 23. In March 2019, the Illinois Appellate

Court affirmed the judgment of the trial court. Direct Appeal Order ¶ 1. Romero-

Gutierrez then filed a rehearing petition with the Illinois Appellate Court. R. 16-5,

State Court Record, Exh. E, Pet. for Reh’g. The Appellate Court denied this petition

later in March 2019. R. 16-6, State Court Record, Exh. F, Order Denying Pet. for

Reh’g. In April 2019, Romero-Gutierrez filed a petition for leave to appeal to the Illi-

nois Supreme Court. R. 16-7, State Court Record, Exh. G, PLA. In May, 2019, the

state high court denied the petition for leave to appeal. R. 16-8, State Court Record,

Exh. H, Order Denying PLA.

                                   C. Exhaustion

        Those procedural steps were enough to exhaust the ineffective-assistance

claim. Federal courts may only consider habeas petitions from state prisoners that

allege violations of the “Constitution or laws or treaties of the United States,” 28

U.S.C. § 2254(a), and state prisoners must first exhaust state remedies before federal

courts may consider their claims. 28 U.S.C. § 2254(b)(1)(A); see Cullen v. Pinholster,


                                           6
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 7 of 15 PageID #:373




563 U.S. 170, 181 (2011). In Illinois, exhaustion of state remedies requires a peti-

tioner to appeal the claim directly to the Illinois Appellate Court and then later file a

petition for leave to appeal to the Illinois Supreme Court. Guest v. McCann, 474 F.3d

926, 930 (7th Cir. 2007).

      Because Romero-Gutierrez raised the claim of ineffective assistance of trial

counsel in his appeal to the Illinois Appellate Court (which was denied on March 4,

2019), and in his petition for leave to appeal to the Illinois Supreme Court (which was

denied on May 22, 2019), he exhausted state remedies. See Direct Appeal Order; Or-

der Denying PLA. Romero-Gutierrez timely filed this habeas petition around two

months after the Illinois Supreme Court’s denial of his petition for leave to appeal.

R. 1, Habeas Petition. Romero-Gutierrez likewise claims in the habeas petition that

his trial counsel was ineffective for “failing to object when the state improperly used

purportedly prior inconsistent statements made by his wife as substantive evidence

that he confessed to inappropriately touching the alleged victim.” Habeas Pet. at 5.

                                     II. Analysis

                               A. Standard of Review

      The Sixth Amendment guarantees criminal defendants the right to effective

assistance of counsel. To receive habeas relief on the merits of his ineffective-assis-

tance-of-counsel claim, Romero-Gutierrez must meet the familiar two-element, per-

formance-and-prejudice standard set forth in Strickland v. Washington, 466 U.S. 668

(1984). Under Strickland, he must show that his trial counsel’s performance was de-

ficient and that prejudice resulted. Id. at 687. For the performance element, the


                                           7
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 8 of 15 PageID #:374




question is whether “counsel’s representation fell below an objective standard of rea-

sonableness.” Id. at 688. On prejudice, the question is whether “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. Romero-Gutierrez must satisfy both elements

of Strickland to be entitled to habeas relief. Id. at 687.

       Judicial review of trial counsel’s performance “must be highly deferential” and

“every effort [must] be made to eliminate the distorting effects of hindsight, to recon-

struct the circumstances of counsel’s challenged conduct, and to evaluate the conduct

from counsel’s perspective at the time.” Strickland, 466 U.S. at 689. On federal ha-

beas review, this inquiry is doubly deferential: not only must the Court presume that

“the challenged action might be considered sound trial strategy,” id. (cleaned up),4

but under the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.

§ 2254(d)(1), this Court must also defer to the state court’s application of Strickland

unless it is objectively unreasonable, see Knowles v. Mirzayance, 556 U.S. 111, 123

(2009).

                               B. Ineffective Assistance

       Romero-Gutierrez has argued that his trial counsel was ineffective for failing

to object to the admission of inconsistent statements by his wife, Estela Martinez, as

substantive evidence, and that this failure prejudiced him. Pet. at 5. Before address-

ing the prejudice element, it is worth noting that the Court need not review the


       4This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              8
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 9 of 15 PageID #:375




performance element. The State does not contend that the inconsistent statements

were properly admitted, nor does the State dispute that trial counsel was objectively

reasonable in failing to object. Indeed, the Illinois Appellate Court assumed that

counsel’s representation was inadequate. Direct Appeal Order ¶ 26. So the real issue

here is whether the prejudice element under Strickland has been satisfied.

      The prejudice element asks whether there is a “reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceedings would have been

different.” Strickland, 466 U.S. at 694. Romero-Gutierrez has the “burden to show

that his defense attorney’s performance was deficient and that the deficient perfor-

mance prejudiced his defense.” Lee v. Avila, 871 F.3d 565, 571 (7th Cir. 2017). Had

counsel’s performance not been deficient, “[t]he likelihood of a different result must

be substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 111–12

(2011) (emphasis added); see also Felton v. Bartow, 926 F.3d 451, 466 (7th Cir. 2019).

      “A court hearing an ineffectiveness claim must consider the totality of the evi-

dence before the judge or jury.” Strickland, 466 U.S. at 669. “In deciding whether

there is a reasonable probability that the errors changed the outcome of the trial, the

court must consider all of the evidence. Logically, a verdict weakly supported by the

record is more likely to have been affected by errors than one with overwhelming

record support.” Cook v. Foster, 948 F.3d 896, 909 (7th Cir. 2020). Here, the Illinois

Appellate Court reasonably concluded that Romero-Gutierrez was not prejudiced by

his trial counsel’s deficient performance because of the strength of the properly ad-

mitted evidence. Direct Appeal Order ¶ 39.


                                          9
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 10 of 15 PageID #:376




      First and foremost, A.D. herself testified, describing the extent of the abuse

and the number of times Romero-Gutierrez abused her, in detail. See, e.g., R. 16-11,

State Court Record, Exh. K, Report of Proceedings, at 452, 469. So the evidence in-

troduced through investigator Martin was not crucial. A.D. also testified that

Romero-Gutierrez had told her not to tell anyone of the abuse, see id. at 461, 470, and

that the abuse had led her to cut herself, id. at 485. A.D.’s testimony was corroborated

by her interview with investigator Pamela Ely, a video of which was played for the

jury. Direct Appeal Order ¶ 12; see also R. 16-12, State Court Record, Exh. L, Tran-

script of Victim Interview by County Investigator Pamela Ely, at 8, 9, 11. What’s

more, A.D.’s father testified that he noticed changes in A.D. after the abuse started:

specifically, A.D. became upset when her family would go over to Romero-Gutierrez’s

and Martinez’s home, Rpt. of Proceedings at 535, and that at one point she stayed in

the car for at least an hour by herself so that she would not have to go into the house,

id. A.D.’s mother testified that her daughter recounted the abuse to her, id. at 517,

that A.D. told her she cut herself as a response to the abuse, id. at 516, and that A.D.’s

grades decreased after the abuse started, id. at 519.

      Even Estela conceded, at trial, that she confronted Romero-Gutierrez about his

alleged abuse of A.D. after her sister Irma, A.D.’s mother, “told [Estela] what had

happened.” Rpt. of Proceedings at 606. Even without considering Martin’s testimony

about Estela’s prior statements as substantive evidence, the jury was able to evaluate

Estela’s own testimony at trial.




                                           10
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 11 of 15 PageID #:377




       On top of all that, Romero-Gutierrez himself testified. Even though he denied

abusing A.D., his own testimony scored solid circumstantial points against him. He

conceded that, after Estela confronted him, he left town for Milwaukee—without pick-

ing up his last paycheck, without notifying his supervisor at work, and even without

saying goodbye to his three children. Rpt. of Proceedings at 694, 700–01. Romero-

Gutierrez characterizes A.D.’s testimony as the only properly admitted potential evi-

dence of his guilt. Pet. at 5(D). But his own testimony buttressed the conclusion that

he essentially left Illinois out of consciousness of guilt. “Juries are permitted to con-

sider flight as evidence of consciousness of guilt and thus of guilt itself.” United States

v. Brown, 973 F.3d 667, 695 (7th Cir. 2020) (cleaned up). The Illinois Appellate Court

reasonably characterized Romero-Gutierrez’s flight as “evidence of his consciousness

of guilt.” Direct Appeal Order ¶ 42. “The probative value of flight as evidence of a

defendant’s guilt depends on the degree of confidence with which four inferences can

be drawn: (1) from behavior to flight; (2) from flight to consciousness of guilt; (3) from

consciousness of guilt to consciousness of guilt concerning the crime charged; and (4)

from consciousness of guilt concerning the crime charged to actual guilt of the crime

charged.” United States v. Levine, 5 F.3d 1100, 1107 (7th Cir. 1993). Romero-

Gutierrez has the burden to challenge the state court’s finding on this point, and has

done nothing to undermine any of the inferences in that chain of reasoning.

       Romero-Gutierrez argues that A.D.’s testimony is weak and should not have

been credited by the jury. Pet. at 5(E). He points to several inconsistencies in A.D.’s

testimony. First, he observes that, although A.D. stated to investigator Ely that


                                            11
  Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 12 of 15 PageID #:378




Romero-Gutierrez abused her in her cousin’s bedroom, at trial, A.D. testified that the

abuse happened in Romero-Gutierrez’s own bedroom. Id. at 5(D)–5(E). Second, he

observes that A.D. told investigator Ely that the door was closed during the abuse,

whereas at trial, she testified that the door was open. Id. at 5(E). Third, A.D. told

investigator Ely that Romero-Gutierrez told her that he would go to jail and get a

divorce if she told anyone about the abuse, whereas at trial, A.D. testified that

Romero-Gutierrez had threatened to hurt her family if she told anyone about the

abuse. Id. Finally, A.D. did not know exactly how old she was when the abuse began,

and she did not immediately report the abuse, which Romero-Gutierrez takes as fur-

ther evidence undermining her testimony. Id.

      But the jury, having heard A.D.’s testimony and watched a video of her inter-

view with Ely, is “free to credit witnesses and resolve any inconsistencies in their

testimony however it sees fit, and [this Court] will not disturb their credibility find-

ings.” United States v. Hodges, 315 F.3d 794, 799 (7th Cir. 2003). These inconsisten-

cies are minor compared with the consistency of A.D.’s statements describing the

abuse and how it happened, and it is not surprising that a person recounting a series

of events—especially traumatic events—that happened over a number of years would

forget minor details. See, e.g., Vargas v. Price, 2021 WL 698500, at *11 (N.D. Ill. Feb.

23, 2021). What’s more, as the State argues, the inconsistencies do not directly un-

dermine any of the elements of the crime that the State was required to prove: “A.D.’s

testimony, like her prior statements to Ely, described two incidents in which peti-

tioner sodomized her … the bedroom where it happened is beside the point.” R. 15,


                                          12
   Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 13 of 15 PageID #:379




Answer at 12. The Illinois Appellate Court reasonably concluded that these minor

inconsistencies were only “collateral details that do not detract from the overall con-

sistency of her [A.D.’s] accounts.” Direct Appeal Order ¶ 43.

        Lastly, Romero-Gutierrez argues that the improperly admitted statements

were “tantamount to confessions” and are therefore so damaging that they are inher-

ently prejudicial. Pet. at 5(C). He challenges the Illinois Appellate Court’s holding

that Estela’s prior inconsistent statements to Martin did not amount to confessions

because they did not “contain the type of detail” found in a confession. Direct Appeal

Order ¶ 38. In a “full confession,” a defendant “discloses the motive for and means of

the crime.” Kamlager v. Pollard, 715 F.3d 1010, 1018 (7th Cir. 2013) (cleaned up).

That is not what Martin recounted in describing what Estela said. According to Mar-

tin, Estela said only that Romero-Gutierrez acknowledged that “he had done some-

thing stupid and that he wanted to ask for forgiveness.” Direct Appeal Order ¶ 38.

Although this acknowledgment is inculpatory, it is a far cry from a detailed confes-

sion.

        Moreover, it is unlikely that the jury relied heavily on Martin’s testimony

about Estela’s statements. The State did not refer to the improperly admitted incon-

sistent statements as “confessions” in either the opening or closing arguments. Rpt.

of Proceedings at 424–26 (State’s Opening Statement); Rpt. of Proceedings at 733–

52, 761–73 (State’s Closing Statement). The State mentioned the improperly admit-

ted inconsistent statements only once during its opening statements, id. at 425, and

twice during its closing statement, id. at 737, 770. Finally, although the jury asked


                                          13
  Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 14 of 15 PageID #:380




for a summary of Estela’s interview with Martin, the trial court ended up not provid-

ing the jury with a summary because the jury returned its verdict before the sum-

mary was prepared, though the jury was allowed to review a transcript of Martin’s

testimony. Id. at 806–07; Direct Appeal Order ¶ 23. The Illinois Appellate Court rea-

sonably concluded that the overall lack of emphasis on Martin’s description of what

Estela said provided yet another reason to find a lack of prejudice.

      In sum, Romero-Gutierrez was not prejudiced by the trial court’s admission of

his wife’s prior inconsistent statements as substantive evidence. Taken as a whole,

the evidence of Romero-Gutierrez’s guilt—including the victim’s testimony, the testi-

mony of her parents, the properly admitted testimony of Romero-Gutierrez’s wife,

Romero-Gutierrez’s own testimony, and his abrupt departure from Illinois—is over-

whelming. Romero-Gutierrez has not rebutted any of the Illinois Appellate Court’s

factual findings by clear and convincing evidence, as he is required to do, see 28 U.S.C.

§ 2254(e)(1); Coleman v. Hardy, 690 F.3d 811, 815 (7th Cir. 2012), and he offers no

reasonable argument that the verdict would have come out differently had the jury

not considered the mildly inculpatory statements. The habeas petition is denied.

                          C. Certificate of Appealability

      In order to appeal the denial of a habeas petition, a petitioner must first obtain

a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Jennings v. Stephens, 574 U.S.

271, 275 (2015). A certificate may issue only when the applicant has made “a sub-

stantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Jen-

nings, 574 U.S. at 282. The substantial showing “standard is met when reasonable


                                           14
  Case: 1:19-cv-05195 Document #: 28 Filed: 09/13/21 Page 15 of 15 PageID #:381




jurists could debate whether … the petition should have been resolved in a different

manner.” Welch v. United States, 136 S. Ct. 1257, 1263 (2016) (cleaned up). Here,

given the overwhelming evidence against Romero-Gutierrez, reasonable jurists could

only conclude that the Illinois Appellate Court reasonably rejected his argument on

prejudice. No certificate of appealability shall issue from this Court.

                                   III. Conclusion

      The habeas petition is denied, and the Court declines to issue a certificate of

appealability. The tracking status hearing of October 8, 2021, is vacated.


                                                      ENTERED:



                                                            s/Edmond E. Chang
                                                      Honorable Edmond E. Chang
                                                      United States District Judge

DATE: September 13, 2021




                                          15
